Hamilton App. No. C-890330. Upon consideration of appellant’s motion to stay execution and recall mandate and appellant’s motion for stay of execution scheduled for May 14, 2003, pending litigation of appellant’s motion for new trial,
IT IS ORDERED by the court that the motion to stay execution and recall the mandate be, and hereby is, denied.
IT IS FURTHER ORDERED by the court that the motion for stay of execution scheduled for May *157114, 2003, pending litigation of appellant’s motion for new trial be, and hereby is, granted, and a limited stay of execution be, and hereby is, granted.
Resnick, Lundberg Stratton and O’Connor, JJ., dissent.
IT IS HEREBY ORDERED by this court that appellant’s sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Friday, the 27th day of June, 2003, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Hamilton County.